Citation Nr: 0015164	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-02 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to individual unemployability.  


FINDINGS OF FACT

1.  The veteran has worked for the last 25 years as a letter 
carrier.  He alleged that he has no current skills or 
training in other occupations and that his employer placed 
him on leave without pay since November 1998 due to his 
medical restrictions.  

2.  Service connection is in effect for lumbosacral strain, 
rated at 40 percent; a fragment wound scar of the left arm, 
rated as noncompensable; and a fragment wound scar of the 
right parietal area, rated as noncompensable.  The combined 
total rating is 40 percent.  


CONCLUSION OF LAW

The claim of entitlement to a total rating for compensation 
based on individual unemployability is well grounded.  38 
U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In the October 1969 and October 1970 medical histories, the 
veteran reported working as a coil winder and a machine 
operator for 2 different companies in the first year after 
service.  In October 1970, he reported that back problems 
caused him to lose 18 days from work in the past year.  
Prolonged sitting bothered him, and he had to use caution 
with bending and lifting.  

The June 1990 statement alleged that the veteran had problems 
at work because of his service-connected disability.  

The veteran underwent a VA examination in October 1990.  The 
veteran reported constant low back pain that increased on 
bending and lifting.  He had to stay in bed for 3-4 weeks at 
a time, and he lost much time from work at the post office.  
The diagnosis was minimal lumbar spondylosis.  

Additional medical records from 1990 to 1998 showed that the 
veteran was treated for low back pain at least 11 times.  He 
also obtained medical notes that chronic low back pain had 
prevented him from working for periods of 2-17 days at a time 
on approximately 15 different occasions.  In July 1992, a 
physician prohibited the veteran from lifting over 15 pounds 
for the next week.  In November 1992, the veteran was 
restricted to light duty for 9 days and prohibited from any 
pulling, pushing, carrying, stooping, or climbing.  In 
October 1997, a physician restricted the veteran to light 
duty for 16 days and prohibited operating a motor vehicle for 
more than 1-2 hours.  

The May 1998 report from the veteran's private physician 
stated that the veteran's degenerative joint disease of the 
lumbar spine was chronic and that the duration and frequency 
of episodes of incapacity were unpredictable.  The examiner 
stated that the veteran was unable to work.  

The veteran's May 1998 statement alleged that unbearable back 
pain caused him to frequently miss work, and that some days, 
it was hard to get up from bed and walk more than a short 
distance.  His frequent job absences caused strain with co-
workers.  The veteran had been a letter carrier for over 25 
years and felt that he did not possess the education or 
skills to perform a sedentary job.  

The veteran underwent a VA examination in September 1998.  He 
reported having daily low back pain.  Occasionally, the pain 
was so bad that he could not go to work for 1-2 weeks at a 
time because he could not get out of bed.  His daily work as 
a postal carrier required him to stand up and sort the mail 
for 2-3 hours and drive and deliver the mail for 3-1/2 to 4 
hours.  He could not stand in one place for more than 20 
minutes.  While driving, he had to get out of the truck 3-4 
times to relieve his back pain.   He was not paid for work 
missed after he used all his sick leave.  His employer 
pressured him to retire because he could not perform his job 
duties.  The diagnosis was severe degenerative disc disease 
of L4-5 and mild degenerative disc disease of L5-S1.  The 
examiner opined that severe back pain prevented the veteran 
from sitting for more than 45 minutes to 1 hour at a time 
without moving around.  The veteran could not stand still for 
more than 20 minutes without have to move from that 
particular spot.  A normal 8-hour workday resulted in back 
spasms and the veteran missing work for 1-2 weeks every 
couple of months. 

The November 1998 medical report from the veteran's private 
physician stated that severe degenerative lumbar spine 
arthritis caused the veteran to miss a week of work and that 
light duty was required since November 1998.  The veteran was 
prohibited from lifting or carrying more than 15 pounds, 
standing for more than 4 hours, any walking, any stooping, 
any bending, reaching above shoulder height for more than 4 
hours per day, and operating a motor vehicle for more than 4 
hours per day.  

The veteran's November 1998 letter to the RO stated that his 
employer had just placed him on leave without pay because of 
medical restrictions against bending, lifting, and driving.  

The November 1998 letter from the veteran's employer told the 
veteran that there was no light duty available, and based on 
the physical restrictions imposed by the veteran's physician, 
the veteran could not perform the duties of a letter carrier.  


Criteria

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a); VAOPGCPREC 75-91 
(1992).  

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work, without regard to advancing age.  38 U.S.C.A. § 
5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  

Extraschedular consideration applies in cases of veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b).  An extraschedular evaluation 
must be commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  


Analysis

The claim for a total rating based on individual 
unemployability is well grounded.  In November 1998, the 
veteran's employer placed him on leave without pay and told 
him that he could not return to work with medical 
restrictions from his service-connected back disability.  


ORDER

The claim of entitlement to a total rating for compensation 
based on individual unemployability is well grounded.  


REMAND

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The RO obtained service medical records and 
medical records from the health care providers identified 
since the veteran filed the claim for individual 
unemployability.  The veteran received a VA examination, 
filed numerous lay statements, and declined the opportunity 
for a hearing.  However, the veteran alleged that his 
employer had placed him on leave without pay that led to 
financial hardship.  The VA has a duty to assist because the 
record did not include the veteran's current employment 
records to confirm his work status or his current financial 
records.  Moreover, in the September 1985 statement, the 
veteran alleged that he was treated by a Dr. F. Pena, and a 
full business address was given.  The VA has a duty to assist 
because the record did not show that the RO requested or 
obtained Dr. Pena's medical records for the veteran.  

The combined service-connected rating was 40 percent because 
service connection was in effect for lumbosacral strain as 40 
percent disabling, a fragment wound scar of the left arm as 
noncompensable, and a fragment wound scar of the right 
parietal area as noncompensable.  The combined disability 
rating of 40 percent did not meet the schedular requirements 
for a total rating based upon individual unemployability.  A 
total disability rating based on individual unemployability 
may still be granted on an extraschedular basis if the 
veteran's disabilities, in light of his education and 
occupational background, precluded him from securing and 
following a substantially gainful occupation.  Therefore, 
this case must also be remanded for submission to the 
Director, Compensation and Pension Service, for 
extraschedular consideration.  

This matter is remanded to the RO for further development as 
follows:  

1.  After securing any necessary 
authorizations or releases, the RO should 
request and associate with the claims 
file legible copies of medical records 
from Dr. Pena's office, the veteran's 
employment records since 1997 from the 
veteran's employer, and income statements 
since 1997 from the veteran.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  After the above-requested development 
has been completed and the additional 
evidence added to the record, the case 
should be submitted to the Director, 
Compensation and Pension Service, for 
extraschedular consideration.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  If the veteran's claim remains in a 
denied status, he and his representative, 
if any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted. No action 
is required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



 

